                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

WHITNY MARIE PELTON,                         )       Civil Action No.:
                               Plaintiff,    )       1:18-cv-01267-PLM-PJG
                                             )
v.                                           )       Hon. Paul L. Maloney
                                             )       United States District Judge
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )       Hon. Phillip J. Green
                           Defendant.        )       United States Magistrate Judge

                                            JUDGMENT

         In accordance with the Order Remanding Case Under Sentence Four Per Parties’

Stipulation entered on this date,

         It is ORDERED AND ADJUDGED that the case is REMANDED to the Commissioner

of Social Security for further proceedings in accordance with that order.


                                                       /s/ Paul L. Maloney
                                                     ______________________
                                                     PAUL L. MALONEY
                                                     United States District Judge

Dated:     June 17, 2019
